Citation Nr: 1540119	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash of the hands and feet.

2.  Entitlement to service connection for a heart condition.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973, and from October 1980 to October 1984.

This matter comes on appeal before the Board of Veterans Appeals (Board) from a
June 2010 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco, Texas.

In June 2014, the Board denied the Veteran's application to reopen claims of entitlement to service connection for a prostate condition, a throat condition claimed as dysphagia, hypertension, numbness of the legs and arms, and decreased vision and floaters.  The claim of entitlement to service connection for a skin rash of the hands and feet was reopened, and claims of service connection for hematuria and headaches were denied.  Claims of entitlement to service connection for obstructive sleep apnea, a skin rash of the hands and feet, and a heart condition were remanded for additional development.  

In January 2015, entitlement to service connection for obstructive sleep apnea, secondary to service-connected sinusitis and allergic rhinitis, was granted.  

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service treatment records shows complaints of a skin condition of the hands and feet during active service.  


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for an award of service connection for a skin disorder of the hands and feet are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In April 2010 and April 2014 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dings/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    In light of the favorable decision regarding the claimed skin condition, no further discussion of the duties to notify and assist are necessary. 


II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hicks on v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The service treatment records include an August 1980 Report of Medical History that showed that the Veteran denied a history of skin diseases.  An August 1980 examination report showed the clinical evaluation of the skin was normal.  In July 1982, the Veteran reported dry skin of the arms and hands and that the skin breaks open and bleeds off and on.  The examiner noted no problem at that time and no diagnosis regarding the skin was noted.  In July 1984, the Veteran was seen for complaints of maceration and burning between the toes and a history of tinea pedis was noted.  The assessment was tinea pedis.  In July 1984, the Veteran was seen for complaints of irritation of the hands and it was noted that he had been working with gasoline and on a lawn mower engine.  Scattered erythema of the hands and some scaliness was noted.  The assessment was chemical irritation.  An August 1984 Report of Medical history noted tinea pedis.  

In this case, the Veteran has been diagnosed with numerous skin disorders to include dermatosis, tinea pedis, actinic keratosis, erythematous patches, and eczematous lesions.  The Veteran contends that these skin disorders are related to service, to include exposure to Agent Orange.  

The Veteran was provided a VA examination dated in August 2014.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was noted to have diagnoses of eczematous dermatitis (2010) and actinic keratosis (2005).  The Veteran reported that his feet started itching when he served in Vietnam.  He indicated that he had combat booths on his feet and stated that he was told that he had eczema on his chest.  Currently, the Veteran reported that it was clear, but that it comes and goes, and that his feet itch all the time.  He indicated that OTC creams did not help.  A review of the Veteran medical history indicated treatment for actinic keratoses and onychomycosis in the past, some psoriasiform eruption on both elbows and knees, and some keratoderma of the plantar area, mainly on the heels, and red erythematous dermatitis on torso and feet at various times.  He has used Lidex cream plus various OTC creams.  The examiner indicated that the conditions were productive of red, dry skin with (itchy)itch-scratch appearance over bilateral feet,
ankles, with some on the torso and upper arms.  The examiner noted that chronic sun exposure is the cause of almost all actinic keratoses.  Sun damage to the skin was noted to be cumulative, so even a brief period in the sun adds to the lifetime total and, because the total amount of time spent in the sun adds up year by year, older people are most likely to develop actinic keratoses (a common age-related problem).  After examination, the examiner found that claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the examiner found that eczema was not a disorder for which exposure to Agent Orange can be presumed and that eczema was not incurred in or aggravated by wartime service, nor incurred as a result of inservice exposure to Agent Orange.

Based on the foregoing, the Board finds that, resolving any reasonable doubt in the Veteran's favor, service connection for a skin condition of the hands and feet is warranted.  The service treatment records show complaints of skin problems of both the hands and feet during service and a diagnosis of tinea pedis was noted during service.  While the August 2014 VA examiner did not find that the diagnosed disorders were related to service or exposure to Agent Orange, the examiner did not address the clinical findings regarding the skin problems of the hands and feet during service and did not address the credible lay evidence of the Veteran that the current conditions started in service and have been present since service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  As such, the Board finds that service connection for a skin condition of the hands and feet is warranted.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a skin condition of hands and feet is granted. 


REMAND

The Veteran contends that he has a current heart disorder that is related to service. 

In a January 2012 VA cardiology note, a VA cardiologist stated that the Veteran had recurring left anterior chest pains with an abnormal myocardial perfusion scan in the spring of 2011.  Further, the VA cardiologist noted that, in August 2011, the Veteran had a "coronary angiogram which showed diffuse nonobstructive coronary atherosclerosis and this was interpreted as demonstrating that the chest pain was unlikely to be coronary ischemia." The VA cardiologist noted that the Veteran had "recurring left inframammary pains, noncardiac by symptoms, and with no significant obstructive coronary disease, but diffuse atherosclerosis."  Given that the Veteran underwent a coronary angiogram approximately three prior, the Board in June 2014 found that a new VA examination and medical opinion was necessary in order to clarify the nature and etiology of the Veteran's heart disorder, if any.  The Board also noted that the Veteran had service in the Republic of Vietnam and was presumed to have been exposed to Agent Orange.  Ischemic heart disease, to include coronary artery disease, is a condition for which service connection may be warranted for those exposed to Agent Orange during service in Vietnam.  38 C.F.R. § 3.309(e).  

The Veteran was afforded a VA examination dated in August 2014 and was diagnosed with left ventricular hypertrophy, mild.  It was found that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that the 
LV hypertrophy was not due to in-service herbicide exposure and that the etiology of the Left Ventricular Hypertrophy was multifactorial, with possible causes
such as "obesity + hypertension + impaired glucose homeostasis + obstructive
sleep apnea."   Since August 2014, the Veteran was service-connected for obstructive sleep apnea.  

On remand, the Veteran should be afforded an additional opinion regarding whether the diagnosed left ventricular hypertrophy is secondary to the Veteran's now service-connected obstructive sleep apnea.  The examiner should also clarify whether the Veteran has had any form of ischemic heart disease, to include coronary artery disease, since he filed his claim in 2010.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Upon remand, updated medical records should be associated with the Veteran claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.   Forward the Veteran's claims file, including a copy of this remand, for additional opinion regarding whether it is as least as likely as not that the Veteran's diagnosed left ventricular hypertrophy is caused or aggravated by the Veteran's service-connected obstructive sleep apnea.  The examiner should also clarify whether the Veteran has had any form of ischemic heart disease, to include coronary artery disease, since he filed his claim in 2010.  If additional testing  or studies are required, these should then be conducted.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


